DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The instant application having application No. 17/517,954 of KIM et al. for “Healthcare Device and Vehicle System Including the Same” filed on November 03 2021 with a preliminary amendment has been examined.

Claims Status
	Claims 1-16 are canceled.
Claims 17-20 are pending.

Drawings
Replacement Drawings Figures 1-12 submitted on November 03, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 03, 2021 is being considered by the examiner.





Reason for Allowance

Claim 17-20 are allowable.

The following is an examiner’s statement of reasons for allowance:
As to claim 17, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 17, comprising limitations: a biosignal measuring sensor and charge a sensor device battery using the biosignal measuring sensor as a charging electrode during charging; and a vehicle device connected to the healthcare device through a communication network to transfer the user information to the healthcare device, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claims 18-20 directly/indirectly depend from allowed claim 17 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2019/0231235 A1 of Jeong et al, discloses an electronic device for obtaining biometric information is provided. The electronic device includes at least one communication circuit, a first pad including a first electrode and a second electrode, the first electrode being coated with a catalyst associated with first biometric information, a second pad including at least a third electrode, and a processor for controlling the at least one communication circuit, the first pad, and the second pad. The processor is configured to obtain the first biometric information, based at least on an electric current generated by applying a specified voltage between the first electrode and the second electrode and obtain second biometric information, based at least on a voltage difference between the second electrode and the third electrode.
U.S. Publication No. 2019/0357796 A1 of Tanaka et al, discloses a secondary battery built in a bio-signal measuring instrument (a wearable biosensor) is charged without using a dedicated charging terminal. A bio-signal measuring device includes: a battery as an internal power source and a charging circuit for the battery; electrodes which are brought into contact with the skin surface of the human body at the time of bio-signal measurement and are connected to a predetermined power feeder at the time of charging of the battery; a bio-signal processing circuit which processes bio-signals detected at the electrodes in a predetermined manner; and a bio-signal and feed power distribution device, in which the bio-signal processing circuit and the charging circuit are switchably connected to the electrodes through the bio-signal and feed power distribution device, and at the time of the charging of the battery, the electrodes are used as charging terminals.
U.S. Publication No. 2018/0360326 A1 of Lee et al, discloses a charging method using an electrode of a biometric sensor, and an electronic device using the same are provided. A wearable electronic device includes a housing, at least one electrode exposed outwards from one surface of the housing, a battery provided inside the housing, a charger circuit connected electrically to the battery, at least one sensor, a switch configured to connect the charger circuit or the at least one sensor to the at least one electrode, and a processor connected electrically to the charger circuit, the at least one sensor, and the switch. The processor is configured to determine whether the wearable electronic device is coupled to a body, based on a signal acquired through the at least one sensor, and control the switch to connect the charger circuit or the at least one sensor to the at least one electrode in correspondence with a result of the determination.
U.S. Publication No. 2015/0032334 A1 of Jang, discloses steering wheel apparatus for adjusting stiffness and receiving a pressure is provided. The apparatus includes a rim having a ring-shaped frame structure and an air container disposed around an outer surface of the rim. An outer sheath covers an outer surface of the air container and an air nozzle is connected to an inside of the air container. A pressure sensor is mounted to the rim to detect a pressure by which the steering wheel apparatus is gripped and an air compressor and a vacuum pump are connected to the air nozzle. A steering controller analyzes signals input from sensors to maintain an air pressure of the air container and operate the air compressor or the vacuum pump when present condition information is satisfied. An engine controller analyzes a signal input from the pressure sensor and when the signal corresponds to a predetermined pressure or greater decelerate the vehicle.
U.S. Publication No. 2014/0347082 A1 of Jeong et al, discloses a test socket for connecting a device under test (DUT) electrically to a high-frequency power source comprises a plurality of pogo pins each having an electrode, an electron-to-heat conversion plate supporting bottoms of the pogo pins, the electron-to-heat conversion plate configured to convert kinetic energy of free electrons emitted from the pogo pins to thermal energy, and a heat sink wall formed on the electron-to-heat conversion plate, the heat sink wall having a predetermined height and isolating the plurality of pogo pins from one another.
U.S. Publication No. 2011/0246028 A1 of Lisseman et al, discloses a vehicle safety system includes a steering wheel, a plurality of pressure sensitive sensors located in the steering wheel, and a control unit. The pressure sensitive sensors can be located in different regions of the steering wheel. The pressure sensitive sensors can determine if a driver's hand is pressing upon a respective region of the steering wheel associated with one or more of the plurality of pressure sensitive sensors. The control unit can be configured or programmed to determine if at least one of the driver's hands is pressing upon a region of the steering wheel for a predetermined amount of time.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/							August 27, 2022           Primary Examiner, Art Unit 2685